Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-16 are pending 

Election/Restrictions
3.		Claims 3-8 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Claim Objections
4.		Claim 10 objected to because of the following informalities: Claim 10 states “the user’s finger”. Normally this would be acceptable since the independent claim states “a user”. However, claim 10 also states “a user’s gaze”. This implies either there is a different user from claim 1 or both the gaze and finger belong to the same claim 1 user (the interpretation utilized for the below rejection inferred from the current application’s specification). Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kothari (US Patent Application Publication 2017/0313248).
Regarding independent claim 1, Kothari discloses a vehicle display system for a vehicle (abstract), the vehicle display system comprising: 
a display device comprising at least one display (Figure 1 reference LCD touch screen device 102 described in paragraph [0133] to be a sun visor with display. Paragraph [0145] describes the sun visor display capable of being in a deployed/active position/stowed position or an undeployed/inactive/un-stowed position. Figure 1 depicts the sun visor display 102 in the deployed position.); 
at least one processor; and 
at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations (Paragraph [0008] describes the invention to comprise a computer processor and memory storing computer instructions.) comprising: 
acquiring sitting position data of a user in the vehicle; and 
providing a control signal to adjust a viewing angle of the at least one display in accordance with the sitting position data of the user (Figure 28 and paragraph [0286] describes the sun visor displays capable of being automatically deployed via a trigger. A deployed sun visor display which is viewable inherently comprises a difference viewing angle compared with an undeployed/stowed displayed which is not viewable. Further, the trigger includes hand gestures of the passengers within the vehicle and therefor considered sitting position data. Paragraphs [0278]-[0280] describes camera 2810 to detect hand gestures. It is noted the camera 2810 is operable in the deployed position. This inherently describes another means of acquiring hand gestures to perform the function of utilizing said hand gestures to deploy the sun visor displays automatically as described in paragraph [0286]. Paragraph [0133] describes the sun visor displays capable of interfacing with external cameras such as external camera 110 depicted in figure 1.).
Regarding claim 9, Kothari discloses the vehicle display system of claim 1, further comprising an interface unit configured to exchange signals with at least one electronic device installed in the vehicle (Paragraph [0286] describes a plurality of triggers for automatically deploying the sun visor display including: voice activation, sun visor button, sun visor display touch button, unlocking/locking the vehicle, and turning the vehicle on/off. Each of which describes a separate electronic device (which includes the scope of a TFT or the vehicle as a whole or electrical system).), 
wherein providing the control signal to adjust the viewing angle of the at least one display in accordance with the sitting position data of the user comprises: 
providing the control signal to adjust the viewing angle of the at least one display based on data received from the at least one electronic device (Paragraph [0286] describes a plurality of triggers for automatically deploying the sun visor display including: voice activation, sun visor button, sun visor display touch button, unlocking/locking the vehicle, and turning the vehicle on/off.).

Claim Rejections - 35 USC § 103
6.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being obvious over Kothari.
Regarding claim 2, Kothari discloses the vehicle display system of claim 1, further comprising an interface unit (Paragraph [0140] describes the sun visor display to interface with external cameras describing a means/unit of interfacing.) configured to exchange signals with at least one electronic device provided in the vehicle (Figure 30 reference smart device 3006 described in paragraph [0290] to connect with the sun visor display for streaming etc.), 
wherein the operations further comprise: 
based on seat change data being received from a seat system via the interface unit, receiving gaze data of a user from an internal camera in the vehicle via the interface unit (Paragraph [0195] describes utilizing external rear cameras to locate particular body parts such as eyes.); and
based on the gaze data, providing the control signal to adjust the image of the at least one display (Paragraph [0195] describes detecting the eye of the rear passenger to control an image of the rear passenger to be displayed to the front passenger, baby monitor.).
Kothari does not specifically disclose based on the gaze data, providing the control signal to adjust the viewing angle of the at least one display.
However, paragraph [0286] describes a plurality of triggers may be utilized to automatically deploy the sun visor display. Further, identification of the rear passenger’s eyes is already disclosed as an output function which requires the sun visor to be deployed.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kothari’s trigger for automatically deployed sun visor display which adjusts the viewing angle with the disclosed trigger of gaze data from a rear passenger yielding the predictable results of a baby monitor for the driver as disclosed by Kothari (paragraph [0195]).

7.		Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being obvious over Kothari in view of Hamalainen et al. (US Patent Application Publication 2014/0085202), herein after referred to as Hamalainen.
Regarding claim 10, Kothari discloses the vehicle display system of claim 9, 
wherein the interface unit is further configured to exchange data with an internal camera in the vehicle (Figure 28 reference camera 2810.), and 
wherein the operations further comprise: 
receiving, from the internal camera, image data comprising a user image (Figure 28 reference hand gesture 2808 (a user image) described in paragraph [0279] to be detected by camera 2810.); 
detecting a [ ] user's finger in the image data (Figure 28 reference hand gesture 2808 described in paragraph [0279] to be detected by camera 2810. The paragraph continues wherein the hand gesture includes particularly identified fingers.); and 
based on a determination that [ ] the user's finger extends to a region where the display is configured to be positioned (Figure 28 depicts the hand gesture 2808 with finger extending to region of display configured to be positioned.), outputting content that notifies a user control availability (Paragraph [0278] describes a button/toggle available on the camera view itself wherein a user can enable or disable the non-touch selfie function (which utilizes the hand gesture) a description of outputting a notification content of control.).
Kothari does not specifically disclose the image data to additionally include a user’s gaze or performing the notification output based on a determination that a virtual line connecting the user's gaze and the user's finger extends to a region where the display is configured to be positioned.
Hamalainen discloses receiving, from a [ ] camera, image data comprising a user image (Figure 2 reference 100 and 210 described in paragraphs [0031]-[0032] to use camera C to detect a user relative to a display.); 
detecting a user’s gaze and the user's finger in the image data (Figure 2 reference operation 200 detect a user’s eye location and 210 to detect a user’s hand position including finger as described in paragraphs [0031]-[0032]. Paragraph [0004] describes eye location in regards to gaze.); and 
based on a determination that a virtual line connecting the user’s gaze and the user's finger extends to a region where the display is configured to be positioned (Figure 2 reference 220 described in paragraphs [0046]-[0047] which describes a hovering finger 300 occluding the display at point A and correcting the perceived point to point B based on virtual line connecting gaze D and finger 300 (at point E) to point B.), outputting content that notifies a user [ ] (Figure 2 reference operation 240 described in paragraph [0042] to cause the display to correct by moving the displayed visual feedback from being occluded by the finger. Figure 7A depicts outputted content uncorrected and figure 7B depicts corrected outputted content notifying a user ).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kothari’s image data including a user’s finger gesture data to output content that notifies a user control availability with the known technique of the image data including both a user’s finger gesture data and a user’s gaze data such that based on a determination that a virtual line connecting the user’s gaze and the user’s finger extends to a region where the display is configured to be position to outputting the content yielding the predictable results of preventing the content displayed from being occluded by the user’s finger as disclosed by Hamalainen (paragraph [0029]).
Regarding claim 11, Hamalainen discloses the vehicle display system of claim 10, wherein the operations further comprise tracking a motion of the user's finger in the user image (figure 2 reference 210 and 270), and 
wherein providing the control signal to adjust the viewing angle of the at least one display in accordance with the sitting position data of the user comprises: 
providing the control signal to adjust the viewing angle of the at least one display in accordance with the tracked motion of the user's finger (Figure 2 reference operation 240 described in paragraph [0042] to cause the display to correct by moving the displayed visual feedback from being occluded by the finger. Figure 7A depicts outputted content uncorrected and figure 7B depicts corrected outputted content notifying a user. Moving displayed content from one position of the display to another position of the display adjusts the viewing angle to that particular display content or in general adjusts the virtual viewing angle of the display. Please note if amended to physical movement of the display to adjust the viewing angle please refer to cited but not relied upon prior art Coburn cited below which would be utilized in addition to Kothari and Hamalainen.).

Conclusion
8.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coburn (US Patent Application Publication 2018/0052494) describes to automatically adjust an in vehicle display viewing angle in correspondence to a detected seat angle (figure 3).
Cho et al. (US Patent Application Publication 2018/0304749) describes adjusting viewing angles of an in vehicle display in correspondence to a user’s gaze and gesture separately (paragraphs [0365] and [0411]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622